                 United States Bankruptcy Court
                _______________
                 EASTERN        District Of _______________
                                            TEXAS

  Ervin Frank Layer                      19-41969




Community Loan Servicing, LLC             Bayview Loan Servicing, LLC



                                                                     8-1
                                                              $117,263.76
Community Loan Servicing, LLC                                 9/26/2019
4425 Ponce De Leon Blvd., 5th Floor
Coral Gable, FL 33146

     800-771-0299                                   800-771-0299
                         0689                                           0689




Community Loan Servicing, LLC
Attn: Cashiering Dept.
4425 Ponce De Leon Blvd., 5th Floor
Coral Gable, FL 33146
      800-771-0299
                          0689
                                           Delaware                                         Page 1

                                                       The First State



             I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

    DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

    COPY OF THE CERTIFICATE OF AMENDMENT OF “BAYVIEW LOAN

    SERVICING, LLC”, CHANGING ITS NAME FROM "BAYVIEW LOAN

    SERVICING, LLC" TO "COMMUNITY LOAN SERVICING, LLC", FILED IN

    THIS OFFICE ON THE SIXTEENTH DAY OF SEPTEMBER, A.D. 2020, AT

    8:54 O`CLOCK A.M.

             AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF

    THE AFORESAID CERTIFICATE OF AMENDMENT IS THE TWENTY-EIGHTH DAY

    OF SEPTEMBER, A.D. 2020.




                                                                            Authentication:
                                                                                        Date: 09-17-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Transfer of Claim

has been served upon all parties registered as CM/ECF users via electronic means through the

Court’s CM/ECF system or by pre-paid regular first class U.S. Mail on October 23, 2020.

                                  By: /s/ Alonzo Z. Casas


DEBTORS

Ervin Frank Layer
9814 Faircrest Drive
Dallas, TX 75238
